        Case 1:20-cv-11889-MLW Document 158 Filed 07/15/21 Page 1 of 2
                                                                                                    1


                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



DR. SHIVA AYYADURAI                     )
           Plaintiff,                   )
                                        )
                 v.                     )
                                        )
WILLIAM FRANCIS GALVIN,                 )      CASE No. 1:20-CV-11889-MLW
MICHELLE K. TASSINARI,                  )
DEBRA O’MALLEY,                         )
AMY COHEN,                              )
NATIONAL ASSOCIATION OF )
STATE ELECTION DIRECTORS, )
TWITTER, INC.,                          )
all in their individual capacities, and )
WILLIAM FRANCIS GALVIN,                 )
in his official capacity as Secretary )
of State for Massachusetts,             )
                 Defendants.            )
            MOTION FOR EXTENSION OF TIME TO FILE AMENDED COMPLAINT,
                                RESPONSE TO AUGUST 26, 2021

       July 15, 2021 was the deadline this Court set for Plaintiff Dr. Shiva Ayyadurai to file an

amended complaint and to respond to the issues identified in the June 15, 2021 hearing. Dkt.

147. With the Plaintiff’s withdrawal of counsel on July 13, 2021, Dkt. 156, and current counsel’s

Notice of Appearance the next day, current counsel requires time to review the transcripts, facts,

and law to prepare the required filings. Accordingly, the Plaintiff requests and extension of six

weeks, to August 26, 2021 to file these documents.

       Counsel apologizes for the last-minute nature of this request. The Office of Attorney

General required that the Rule 7.1 conference be conducted by telephone this afternoon.

                                              /s/ Timothy Cornell
                                              Timothy Cornell BBO 654412
                                              Cornell Dolan, P.C.
                                              Ten Post Office Square, Suite 800 South
                                              Boston, MA 02109
        Case 1:20-cv-11889-MLW Document 158 Filed 07/15/21 Page 2 of 2
                                                                                                   2


                                             tcornell@cornelldolan.com
                                             (617) 850-9036
                                             (603) 277-0838 (c.)
                                             (617) 850-9038 (fax)
                                             www.cornelldolan.com


                                   Certificate of Conference

        In accordance with Local Rule 7.1, I certify that I have conferred with counsel for the
Defendants, and that counsel for Twitter has stated it takes no position on this Motion. Counsel
for the Commonwealth stated that it would oppose this Motion.


                                     /s/ Timothy Cornell




                                                2
